375 F.2d 117
Ray Vernon UPTON, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24095.
United States Court of Appeals Fifth Circuit.
March 23, 1967.

Ray Vernon Upton, pro se.
Allo B. Crow, Jr., Asst. Atty. Gen., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst.  Atty. Gen., Austin, Tex., for appellee, Dr. George J. Beto.
Before BROWN, MOORE1 and BELL, Circuit Judges.
PER CURIAM:


1
Appellant, represented by two attorneys appointed by the Court, was convicted upon his plea of guilty in Culberson County, Texas.  Thereafter he petitioned for a writ of habeas corpus.  A full plenary hearing was granted by the District Court, which appointed counsel to represent appellant in the prosecution of his petition.  On the hearing appellant testified at length during which testimony he admitted that he was serving two sentences but only attacking one in his petition for a writ.


2
The District Court found with respect to the challenged conviction that appellant was accorded the effective assistance of competent counsel; that his plea of guilty to the offense charged was made knowingly, understandingly, and voluntarily after consultation with and upon the advice of his counsel; that appellant's conviction was not obtained in violation of any of the rights guaranteed by the Constitution of the United States; and that appellant was then serving a valid sentence imposed in Midland County, Texas, which appellant was not attacking.  The denial of the writ is amply supported by the record.


3
Affirmed.



1
 Of the Second Circuit, sitting by designation